Title: From Thomas Jefferson to John Paul Jones, 10 July 1786
From: Jefferson, Thomas
To: Jones, John Paul



Sir
Paris July 10. 1786.

An opportunity having occurred of writing to America and to England by a person leaving Paris to-day, I have been unable sooner to answer the letter with which you honoured me two days ago. On recurring to the letter of the Board of treasury it becomes more evident to me that it does not empower me to settle the sum to which you are entitled; and that their meaning as to the arrangement they desire me to take with you respected only the sum which they naturally supposed your expences had obliged you to apply out of the whole mass of 181,039₶–1–10 for which their order was. So that the want of power to make any settlement which shall be final, as well as my incompetence to it forbid my doing any thing more than receive the balance to which your own claims do not extend. This seems, by the account which you have been so obliging as to send me, to be 112,172₶–2–4 which I will desire Mr. Grand to recieve whenever you shall be so good as to notify to me your wish to pay it. I have the honour to be with very sincere esteem and respect Sir your most obedient & most humble servant,

Th: Jefferson

